DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,376 by Waggoner et al. in view of US 2019/0037278 by Ahonen et al.

Regarding claim 1, Waggoner et al. discloses a 360-degree video display method performed by a 360-degree video reception apparatus (fig. 1), the comprising: 
receiving 360-degree video data including a picture for a viewing position and metadata of the 360-degree video data (fig. 2-3, col. 2 lines 52-66 teaches “In FIG. 1, image frame 120 is encoded by encoding server 110 to generate encoded image frame 125. Encoded image frame 125 is rotated 90 degrees clockwise (with respect to image frame 120) and four slices A, B, C, and D are identified as including different portions of the content of the image frame.”, fig. 6, col. 7 lines 6-29 teaches “In some implementations, metadata representing how image frame 120 was partitioned into slices can be included with image data providing the visual detail of image frame 120. FIG. 6 illustrates an example of providing metadata indicating different portions of an image frame. In FIG. 6, a bitstream includes image data 610 providing encoded image frame 125 and header 605 providing metadata providing details on image frame 125, such as identifying slices A-D….”); 
decoding the picture in the 360-degree video data (in addition to discussion above, col. 8 lines 21-53 teaches “This degree range of field of view 145 is used to determine which slices of encoded image frame 125 should be decoded and displayed to update the viewer's perspective within the VR environment. For example, using the metadata within header 605 in FIG. 6, the slices that include image data within the 225-degree to 315-degree range is identified. Since slices A and B include portions within that range, this results in the identification of slices A and B. As a result, in FIG. 5, slices A and B are decoded 550 and portions of those slices within field of view 145 are displayed.”); 
rendering the picture based on the metadata (in addition to discussion above, fig. 3, 6 shows image data renders using header/metadata information); and
wherein the metadata includes viewing space information including a shape type (col. 9 lines 54-65 teaches “In some implementations, slices can be identified during encoding without rotations. For example, the encoder and decoder can be designed to work with slices that are taller than they are wide (i.e., longer in the vertical axis than the horizontal axis). Though the above examples include a cylindrical projection implementing the VR environment, other types of projections can also be used. For example, the techniques disclosed herein can also be applied with cubic projections, spherical projections, etc.”)
	Waggoner et al. fails to disclose
wherein the metadata includes viewing space information including a shape type of viewing space for the 360-degree video data,
wherein the shape type includes at least one of a first value for representing a sphere or a second value for representing an ellipsoid, and 
wherein the viewing space information further includes point position information related to a center point for the viewing space.
	Ahonen et al. discloses 
wherein the metadata includes viewing space information including a shape type of viewing space for the 360-degree video data (paragraph 0050 teaches “the metadata associated with a video may include the information that defines the storyline including the location of the different sequential areas throughout the video, as well as the respective transition points associated with each sequential area. The locations of the different sequential areas may be defined in various manners. In one embodiment, however, the location of an area of the storyline may be defined in terms of yaw, pitch and roll. For example, yaw and pitch values may be provided by the metadata assocated with the video so as to indicate the center of the area, while a roll parameter may indicate the roll angle of the area or may be absent to indicate a zero roll angle or to indicate that any roll angle is allowed. Given the center of the area, the area may have a predefined size and shape about the defined center point, such as may be stored by memory 26. Alternatively, the size and shape of a respective area of the storyline may be defined by metadata associated with the video.”),
wherein the shape type includes at least one of a first value for representing a sphere or a second value for representing an ellipsoid (in addition to discussion above, paragraph 0059-0060 teaches “OMAF specifies timed metadata for sphere regions. The purpose for sphere region timed metadata track is indicated by the sample entry type. The sample format of all metadata tracks specified in OMAF starts with a common part and may be followed by an extension part that is specific to the sample entry of the metadata track. Each sample of sphere region timed metadata specifies a sphere region. The sample entry of OMAF sphere region timed metadata may define the shape type of the sphere regions contained in the track, such as discussed above. The sample entry of sphere region timed metadata may also indicate if the size of the sphere regions are constant over time, and, if so, define the extents of the sphere regions.”), and 
wherein the viewing space information further includes point position information related to a center point for the viewing space (in addition to discussion above, paragraph 0050, 0059-0060 teaches given the center of the area, the area may have a predefined size and shape about the defined center point, such as may be stored by memory 26. Alternatively, the size and shape of a respective area of the storyline may be defined by metadata associated with the video).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include metadata included viewing space information, as taught by Ahonen et al. into the system of Waggoner et al., because such incorporation would allowing the user to view detailed information, thus increase user flexibility of the system.

Regarding claim 11, the 360-degree video display method wherein the shape type of the specific viewing space is one of a sphere, a paraboloid shape, a cube, a rectangular prism, a spheroid, a tri-axial ellipsoid, or a shape defined by vertexes (Waggoner et al., col. 9 lines 54-65 teaches “In some implementations, slices can be identified during encoding without rotations. For example, the encoder and decoder can be designed to work with slices that are taller than they are wide (i.e., longer in the vertical axis than the horizontal axis). Though the above examples include a cylindrical projection implementing the VR environment, other types of projections can also be used. For example, the techniques disclosed herein can also be applied with cubic projections, spherical projections, etc.”).

Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, Waggoner et al., fig. 2 (115) shows deriving metadata and information)

Claims 2-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,376 by Waggoner et al. and US 2019/0037278 by Ahonen et al. in view of US 2018/0039371 by Ko et al.
 
Regarding claim 2, Waggoner et al. discloses the 360-degree video display method (as discussed above), Ahonen et al. discloses the metadata includes viewing space information including shape type (as discussed above), but fail to disclose wherein a viewport includes a first indicator overlaid on a mini-map, and wherein the first indicator indicates the viewing position in the viewing space.
	Ko et al. discloses wherein a viewport includes a first indicator overlaid on a mini-map, and wherein the first indicator indicates the viewing position in the viewing space (fig. 12-14, (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position, paragraph 0066 teaches “It will also be understood that while a substantially circular UI is described in detail herein, that there is no limitation to the shape, size and/or appearance of the UI, and that any form of UI is contemplated and may be used.”, paragraph 0108-0109 teaches circular UI 10 represents as mini map, paragraph 0141 teaches “Meanwhile, it is not necessary for the UI to be circular and the UI may have various shapes. For example, the UI may be a polygon such as a tetragon, a pentagon and the like. It is unnecessary for the UI to have a closed shape and the UI may be a circular shape or a polygon part of which is opened. In other words, if the UI has a shape appropriate for a panoramic image manipulation, the UI is not limited to a certain shape. In addition, a UI may be called “a mini map” to control the panoramic image in addition to being called “a substantially circular UI.”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include wherein a viewport includes a first indicator overlaid on a mini-map, and wherein the first indicator indicates the viewing position in the viewing space, as taught by Ko et al. and Ahonen et al. into the system of Waggoner et al., because such incorporation would allowing the user to view detailed information, thus increase user flexibility of the system.

Regarding claim 3, the 360-degree video display method wherein the first indicator is located at a position in the mini-map corresponding to the viewing position in the viewing space (Ko et al., fig. 12-14 (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the 360-degree video display method wherein the metadata includes viewing position information for the viewing position, wherein the viewing position information includes information indicating an x component, a y component and a z component of the viewing position (in addition to discussion above, fig. 6, col. 7 lines 6-29 teaches “…For example, in FIG. 6, header 605 indicates that the encoded image frame 125 provided by image data 610 is rotated clockwise by 90 degrees. Header 605 also indicates the number of slices and the portion of a cylindrical projection that they correspond. In some implementations, sizes or coordinates of slices, or other types of data regarding the slices (e.g., how the slices map to a VR projection) can be provided….”).

Regarding claim 5, the 360-degree video display method wherein the viewport includes a second indicator indicating a region of interest (Ko et al., fig. 6-8 (e.g. catcher, hitter, first baseman) shows a indicator that indicates region of interest).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the 360-degree video display method wherein the viewport includes a third indicator indicating a movable direction at the viewing position (Ko et al., fig. 6-9 shows a indicator that moves direction, paragraph 0101).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 9, the 360-degree video display method wherein the viewport includes a fourth indicator indicating a viewing position of interest (Ko et al., fig. 12-14 (10-1, 10-3, 20-3) shows a indicator that indicates the viewing position).
	The motivation for combining references has been discussed in independent claim above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,410,376 by Waggoner et al. and US 2019/0037278 by Ahonen et al. in view of US 2018/0199042 by Wang et al.
Regarding claim 12, Waggoner et al. discloses the 360-degree video display method when the shape type of the specific viewing space is the sphere (as discussed above), Ahonen et al. discloses a metadata including shape type informaiton, but fail to disclose the viewing space information includes information indicating a radius of the specific viewing space.
	Wang et al. discloses the viewing space information includes information indicating a radius of the specific viewing space (fig. 5D (536) shows boundaries for sphere).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the viewing space information includes information indicating a radius of the specific viewing space, as taught by Wang et al. into the system of Waggoner et al. and Ahonen et al., because such incorporation would allowing the user to have more options for specific viewing position information, thus increase user flexibility of the system.

Allowable Subject Matter
Claims 7, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is depends from claim 7, therefore claim 8 is objected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484